 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 COUNTY OF SANTA CRUZ,                              Case No. 5:20-cv-02261 NC
13                    Plaintiff,                      SUA SPONTE JUDICIAL
                                                      REFERRAL FOR PURPOSES OF
14           v.                                       DETERMINING RELATIONSHIP
                                                      OF CASES
15 JUUL LABS, INC., et al.,
16                    Defendants.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge William H. Orrick to determine whether it
20 is related to 3:19-md-02913 WHO, In Re: Juul Labs, Inc., Marketing, Sales Practices, and
21 Products Liability Litigation.
22        IT IS SO ORDERED.
23
24        Date: April 6, 2020                      _________________________
                                                   Nathanael M. Cousins
25                                                 United States Magistrate Judge
26
27
28
     Case No. 20-cv-02261 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
